Title: From Alexander Hamilton to Samuel R. Gerry, [3 September 1790]
From: Hamilton, Alexander
To: Gerry, Samuel R.


[Treasury Department, September 3, 1790. The description of this letter in the dealer’s catalogue reads: “Interesting letter to the newly appointed Collector of Customs at Marblehead (Massachusetts) enclosing a communication for the former incumbent of that office, Mr. Burrell Devereux, which will enable Gerry ‘to receive every thing in his hands relative to the duties of your office.’” Letter not found.]
